Exhibit 10.1
PENN MILLERS STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT FOR
NONQUALIFIED STOCK OPTION
FOR NON-MANAGEMENT DIRECTORS
 
BETWEEN
PENN MILLERS HOLDING CORPORATION
AND
 
(the Optionholder)
Date of Award:
Number of Shares:
Exercise Price:
Option Expiration Date:

 

 



--------------------------------------------------------------------------------



 



NONQUALIFIED STOCK OPTION AGREEMENT
Number of shares subject to option:  _____  (the “Option”).
This Agreement dated  _____  , 2011, between Penn Millers Holding Corporation
(the “Corporation”) and  _____  (the “Optionholder”).
WITNESSETH:
1. Award of Option
Pursuant to the provisions of the Penn Millers Stock Incentive Plan (the “Plan”)
the Corporation hereby awards to the Optionholder, subject to the terms and
conditions of the Plan and subject further to the terms and conditions herein
set forth, the right and option to purchase from the Corporation, all or any
part of an aggregate of  _____  shares of common stock (par value $0.01 per
share) of the Corporation (the “Common Stock”) at the exercise price of $ _____ 
per share; such option to be exercised as hereinafter provided.
2. Terms and Conditions
It is understood and agreed that the Option evidenced hereby is subject to the
following terms and conditions:

  (a)   Expiration Date. Subject to the provisions of Paragraph 2(d), the Option
awarded hereby shall expire on  _____  .     (b)   Exercise of Option. Except as
may be provided below, no part of this Option may be exercised until the
Optionholder has remained in the continuous service as a non-employee director
of the Corporation or of a Subsidiary for the following periods after date
hereof:

          Vesting Date   % of Shares Vesting   Number of Shares Vesting    
33.3%         33.3%         33.3%    

This Option may be exercised in whole at any time, or from time to time in part,
to the extent vested, prior to the expiration date specified in Paragraph 2(a)
hereof. Any exercise shall be accompanied by a written notice to the Corporation
specifying the number of shares as to which the Option is being exercised.
Notwithstanding the foregoing:
(1) upon the occurrence of a Change in Control, all unvested Options then held
by the Optionholder shall vest and become immediately excisable; and
(2) if the Optionholder’s service with the Corporation or a Subsidiary
terminates on or after the date in which the Optionholder (A) reaches age 55 and
(B) has completed three or more full terms as a director of the Corporation or a
Subsidiary (including a predecessor of the Corporation or a Subsidiary),
unvested Options then held by the Optionholder shall vest and become immediately
exercisable.

 

2



--------------------------------------------------------------------------------



 



  (c)   Payment of Exercise Price upon Exercise. At the time of any exercise,
the exercise price of the shares as to which this Option may be exercised shall
be paid in cash or, subject to the conditions and limitations described in the
Plan, by one of the methods of payment set forth in the Plan for the exercise of
a Nonqualified Stock Option.

  (d)   Exercise upon Death, Being Disabled or other Termination of Service.

(1) In the event of the termination of the Optionholder’s service by reason of
death or Disability, this Option may be exercised, to the extent that the
Optionholder was entitled to do so at the date of termination of service due to
such cause, in whole at any time, or from time to time in part, within 12 months
after the Optionholder’s death or Disability, but in no event later than the
expiration date specified in Paragraph 2(a) hereof.
(2) In the event the Corporation or a Subsidiary terminates the service of the
Optionholder (other than if the termination is a Termination or Dismissal for
Cause), this Option may be exercised, to the extent that the Optionholder was
entitled to do so at the date of termination of service due to such cause, in
whole at any time, or from time to time in part, within 12 months after the date
of such termination, but in no event later than the expiration date specified in
Paragraph 2(a) hereof.
(3) In the event the Optionholder’s service is voluntarily terminated by the
Optionholder, this Option may be exercised, to the extent that the Optionholder
was entitled to do so at the date of termination of service, in whole at any
time, or from time to time in part, within 12 months after the date of such
termination, but in no event later than the expiration date specified in
Paragraph 2(a) hereof.
(4) Notwithstanding anything herein to the contrary, in the event the
Optionholder’s termination of service is a Termination or Dismissal for Cause,
all rights to exercise this Option shall lapse upon the date of such termination
of service.

  (e)   Nontransferability. This Option shall not be transferable other than by
will or by the laws of descent and distribution. During the lifetime of the
Optionholder, this Option shall be exercisable only by the Optionholder.

 

3



--------------------------------------------------------------------------------



 



  (f)   Adjustments. In the event that the shares of Common Stock, as presently
constituted, shall be changed into or exchanged for a different number or kind
of shares of stock or other securities of the Corporation, or if the number of
such shares of Common Stock shall be changed through the payment of a stock
dividend, stock split, or reverse stock split, then the shares of Common Stock
then subject to this Option and the exercise price thereof shall be increased,
decreased, or otherwise changed to such extent and in such manner as may be
necessary or appropriate to reflect any of the foregoing events. If there shall
be any other change in the number or kind of the outstanding shares of the
Common Stock, or of any stock or other securities into which such Common Stock
shall have been changed, or for which it shall have been exchanged, and if a
majority of the disinterested members of the Board shall, in its sole
discretion, determine that such change equitably requires an adjustment to the
terms of this Option, then such adjustment shall be made in accordance with such
determination. Any adjustment so made shall be final and binding upon the
Optionholder.     (g)   No Rights as Shareholder. The Optionholder shall have no
rights as a shareholder with respect to any shares of Common Stock subject to
this Option prior to the date of issuance of a certificate or certificates for
such shares.     (h)   No Right to Continued Service. This Option shall not
confer upon the Optionholder any right to continue in the service, nor shall it
interfere in any way with the right of the Corporation or any Subsidiary to
terminate the Optionholder’s service at any time and for any reason.     (i)  
Compliance with Law and Regulations. This Option and the obligation of the
Corporation to sell and deliver shares hereunder shall be subject to all
applicable federal and state laws, rules, and regulations and to such approvals
by any government or regulatory agency as may be required. The Corporation shall
not be required to issue or deliver any certificates for shares of Common Stock
prior to (1) the listing of such shares on any stock exchange on which the
Common Stock may then be listed and (2) the completion of any registration or
qualification of such shares under any federal or state law, or any rule or
regulation of any government body which the Corporation shall, in its sole
discretion, determine to be necessary or advisable.

3. Investment Representation
The Corporation may require the Optionholder to furnish to the Corporation,
prior to the issuance of any shares upon the exercise of all or any part of this
Option, an agreement (in such form as the Corporation may specify) in which the
Optionholder represents that the shares acquired upon exercise are being
acquired for investment and not with a view to the sale or distribution thereof.
4. Optionholder Bound by Plan
The Optionholder acknowledges receipt of a copy of the Plan and agrees that this
award shall be subject to all of the terms and conditions set forth in the Plan,
including future amendments thereto, if any, pursuant to the terms thereof,
which Plan is incorporated herein by reference as a part of this Agreement.
Capitalized terms used in this Agreement without definition shall have the
meanings assigned to them in the Plan.

 

4



--------------------------------------------------------------------------------



 



5. Notices
Any notice hereunder to the Corporation shall be addressed to it at its office,
72 North Franklin Street, P.O. Box P, Wilkes Barre, PA 18773 0016; Attention:
Chief Financial Officer (or to such different address as the Corporation may
designate in writing) and any notice hereunder to Optionholder shall be
addressed to him or her at the most recent address as shown in the stock records
of the Corporation.
IN WITNESS WHEREOF, Penn Millers Holding Corporation has caused this Agreement
to be executed by a duly authorized officer and the Optionholder has executed
this Agreement, both as of the day and year first above written.

          PENN MILLERS     HOLDING CORPORATION   OPTIONHOLDER
 
       
By
       
 
       
 
  Douglas A. Gaudet   (Signature)
 
  President and Chief Executive Officer    
 
       
 
      (Print Address)

 

5